Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
This Office Action is responsive to the RCE, Arguments, and Amendment, filed 09/06/2022, wherein claim 1 was amended, claims 10-18 were cancelled, and claims 19-25 were added.
Claims 1-9 and 19-25 are pending.  
Priority
	The instant application is a 371 of PCT/US2019/029151, filed 04/25/2019, which claims priority to provisional application 62/662,273, filed 04/25/2018.
Election/Restrictions
During a telephone conversation with Janice DeYoung on 11/30/2021, a provisional election was made to prosecute the invention bortezomib as a species of NFkB inhibitor, claims 1-3 and 7; and “to avoid strenuous or intense physical activity or exercise” as a species of recommendation.
The search was extended to further include the following NFkB inhibitors:  Bay 11-7082, beta-carboline, digitoxin, cantharidin, and rapamycin; and the following recommendations: sotalol and an implantable cardiac defibrillator.  
Claims 1-9 and 19-25 are examined on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.  
Applicants assert that claims 22-25 have been amended and support can be found in  at least page 11 of the specification.  However, a careful review of page 11 of the specification does not appear to provide support for the phrase “chronic administration.”  While page 11 does recite “effective drug therapy in ACM will likely require chronic administration,” chronic administration of the inhibitor as being encompassed as a therapeutically effective amount is not supported.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 is indefinite because it is missing an active step.  While claim 1 recites “selecting a subject having increased expression of one or more inflammatory cytokines selected from the group consisting of LIX. . .and IL-27,” the claim does not recite a step of detecting increased expression of a cytokine.  
For the purpose of examination, the limitation “selecting a subject having increased expression of one or more inflammatory cytokines selected from the group consisting of LIX. ..and IL-27,” is interpreted as being a characterization of a patient having ACM (see example 5 of the specification).
Claims 2-9 and 19-24 are rejected as being dependent on claim 1. 
-In claim 2, the phrases “recommending or advising” in line 2, “recommending or prescribing” in lines 3 and 5, and “recommending” in line 7, are subjective and abstract terms which render the claim indefinite.  Recommending is defined as advising or suggesting a course of action.  Prescribing is defined as (of a medical practitioner) advising and authorizing the use of (a medicine or treatment) for someone, especially in writing.  Advising is defined as offering suggestions about the best course of action to someone.  Thus, it is not clear if these limitations are active steps since recommending, advising and prescribing do not necessarily need to be completed.  . 
For the purpose of examination, theses phrases are interpreted as “avoiding strenuous or intense physical activity or exercise,” “administering one or more Singh Vaughan Williams class II antiarrhythmics,” and “performing cardiac ablation; implanting an implantable cardiac defibrillator.” 
-Claim 5 recites the limitation "the kinase activation loops" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 20 is indefinite because it is missing an active step.  While claim 20 recites “selecting a subject that has one or more genetic mutations associated with ACM,” the claim does not recite a step of detecting genetic mutations in subjects.  
For the purpose of examination, the limitation “selecting a subject that has one or more genetic mutations associated with ACM,” is interpreted as being a characterization of a patient having ACM (see page 1 of the specification). 
Claims 21 is rejected as being dependent on claim 20.  -Claims 22-25 are indefinite because “comprises chronic administration of the inhibitor” as it relates to encompassing a therapeutically effective amount is unclear.  The instant specification does not define this phrase and does not provide any guidance or teaching on administering amounts of inhibitors, in general.  .
For the purpose of examination, chronic administration of the inhibitor is interpreted as administering a therapeutically effective amount of the inhibitor.  Since the instant specification does not teach therapeutically effective amounts, this phrase is further interpreted as any amount that is administered to patients with ACM.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Note: Due to indefiniteness, claims 5 and 22 are interpreted as discussed in the above 35 USC 112 rejection.

Claims 1 and 20-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2017/182609 to Bodemer (published 2017, IDS), as evidenced by Campuzano  (J. Clin. Pathol., published 2016, PTO-89s).
Bodemer ‘609 teaches a method of treating an inflammatory skin disease in a subject in need thereof comprising administering a therapeutically effective amount of an inhibitor of NF-κB signaling pathway (claim 2 of ‘609).  SAMEC syndrome is a preferred inflammatory skin disease, which is characterized by Severe dermatitis, multiple Allergies, Metabolic wasting with Ectodermal dysplasia and arrhythmogenic Cardiomyopathy (pg. 1 and claim 4 of ‘609).
Exemplified is a method of treating SAMEC with DSG1, an inhibitor of the NFkB signaling pathway (pg. 32, line 13-pg. 34, line 9).
As evidenced by Campuzano, heart inflammation is a component of arrhythmogenic cardiomyopathy (pg. 1081, Col. 2).  Additionally, as evidenced by page 7 of the instant specification, inflammation has been recognized as a feature of ACM for as long as the disease has been known and inflammatory infiltrates occur in the hearts of 60-88% of ACM patients.
As evidenced by the instant specification on pages 9-10 and Table 2, page 27, ACM patients have elevated circulating levels of pro-inflammatory cytokines, such as LIX, OPN, CCL21, complement factor D, DPP-IV, GAS6, IFNy, IL-1Ra, and IL-27 (pgs. 5-7, 11 and Figures 7-8). 
As evidenced by the instant specification on page 1 mutations in genes encoding desmosomal proteins desmoplakin, plakoglobin, plakophilin 2, desmocollin 2 and desmoglein 2 have been identified in patients with ARVC.
While Bodemer does not explicitly teach treating heart inflammation or selecting a subject with increased inflammatory cytokines or genetic mutations, it is reasonable to assume in view of the teachings above that by treating patients with ACM, heart inflammation is being treated since heart inflammation is a component of ACM, and it is reasonable to assume that patients with ACM have increased expression of the cytokines and the genetic mutations since these cytokines and these genetic mutations are known to be increased/found in patients with ACM.  Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that the prior art does not have these properties.  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). 
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: Due to indefiniteness, claims 5 and 22 are interpreted as discussed in the above 35 USC 112 rejection.

Claims 3-9 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/182609 to Bodemer (IDS) as applied to claims 1 and 20-21 above, as evidenced by InvivoGen (PTO-892).
Bodemer ‘609 is applied as discussed in the above 35 USC 103 rejection.
Bodemer ‘609 further teaches that an inhibitor of NF-κB signaling pathway is any compound that is capable of inhibiting the NF-κB signaling pathway, such as bortezomib, Bay 11-7082, rapamycin, beta-carboline, digitoxin, and cantharidin (page 14 line 7, page 17 lines 5-6, 26, 28, page 19 lines 6-7).  
As evidenced by InvivoGen evidences Bay 11-7082 is an NF-κB inhibitor whose mode of action includes inhibiting the phosphorylation of IκB, which is essential for the release of NF-κB from the cytosolic Iκb/ NF-κB complex.  This inhibition interferes with the kinase activation loops of NF-κB.  Bay 11-7082 may also prevent the translocation of NF-κB and it blocks ATPase activity (pgs. 1-3).  Thus, the teaching of Bay 11-7082 in Bodemer meets the limitations of instant claims 3-5.
Bodemer ‘609 teaches that treatment refers to both prophylactic or preventive treatment as well as curative or disease modifying treatment (pg. 3, lines 1-2).  A therapeutic regimen may include an induction regimen and a maintenance regimen, wherein an induction regimen may employ administering with greater frequency a greater dose than administered during a maintenance regiment.  A maintenance regiment may employ continuous therapy, i.e., administering a drug at a regular interval, such as weekly, monthly yearly, or intermittent therapy (pg. 3, lines 9-25).  Daily dosages are specifically taught (pg. 23, lines 21-34).  
While Bodemer ‘609 teaches a method of treating a subject having ACM by administering an effective amount of an inhibitor of NFkB signaling, it differs from that of the instantly claimed invention in that it does not exemplify bortezomib, Bay 11-7082, rapamycin, beta-carboline, digitoxin, and cantharidin as the inhibitor of NFkB signaling, or exemplify chronic administration.  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the DSG1 protein for the  bortezomib, Bay 11-7082, rapamycin, beta-carboline, digitoxin, or cantharidin as the inhibitor of NFkB signaling in Bodemer ‘609, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute the DSG1 protein for bortezomib, Bay 11-7082, rapamycin, beta-carboline, digitoxin, or cantharidin as the inhibitor of NFkB signaling, with a reasonable expectation of success, because Bodemer ‘609 teaches bortezomib, Bay 11-7082, rapamycin, beta-carboline, digitoxin, and cantharidin as inhibitors of NFkB signaling for use in its methods of treating SAMEC.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the methods of Bodemer ‘609 as chronically administered for at least a week, at least a month, or at daily intervals, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the methods of Bodemer ‘609 as chronically administered for at least a week, at least a month, or at daily intervals, with a reasonable expectation of success, because Bodemer ‘609 teaches that their methods may employ a maintenance regiment of continuous therapy that includes administering a drug at a regular interval, such as daily, weekly, monthly yearly, or intermittently.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).

	

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/182609 to Bodemer (published 2017, IDS of 12/28/2020), as applied to claims 1,  and 20-21 above, and further in view of Basso (PTO-892), as evidenced by te Rijdt (PTO-892).
Bodemer  is applied as discussed in the above 35 USC 102 and 103 rejections.
While Bodemer ‘609 teaches a method of treating a subject having ACM by administering an effective amount of an inhibitor of NFkB signaling, it differs from that of the instantly claimed invention in that it does not teach one or more of the recommendations of claim 2.
Basso teaches physical exercise restriction, antiarrhythmic drugs, such as sotalol, beta blockers, and implantable cardioverter-defibrillator therapy for patients with arrhythmogenic right ventricular cardiomyopathy (ARVC) to decrease sudden death in young people and athletes (abstract).  Basso further teaches that desmosomal proteins have been implicated in a recessive cardiocutaneous syndrome that presents with palmoplantar keratosis, wooly hair and ARVC (page 1290).  
As evidenced by te Rijdt’s publication, “Clinical utility gene card for: arrhythmogenic right ventricular cardiomyopathy (ARVC),” arrhythmogenic right ventricular cardiomyopathy (ARVC) and arrhythmogenic cardiomyopathy (ACM) are synonyms.  See 1.1 entitled “Name of the disease (synonyms)” (page 1).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to add the physical exercise restrictions, the sotalol or the implantable cardioverter-defibrillator of Basso to the methods of treating SAMEC of Bodemer ‘609, to arrive at the instantly claimed method.  One of ordinary skill in the art would have been motivated to add the physical exercise restrictions, the sotalol or the implantable cardioverter-defibrillator to the methods of treating SAMEC, with a reasonable expectation of success, because Basso teaches physical exercise restrictions, sotalol and implantable cardioverter-defibrillator as decreasing sudden death in subjects with arrhythmogenic right ventricular cardiomyopathy, which is a disease component of SAMEC.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/182609 to Bodemer (published 2017, IDS of 12/28/2020), US 2010/0267062) as applied to claims 1,  and 20-21 above, and further in view of Rich (JGIM, published 2004, PTO-892).
Bodemer is applied as discussed in the above 35 USC 102 and 103 rejections.
While Bodemer ‘609 teaches a method of treating a subject having ACM by administering an effective amount of an inhibitor of NFkB signaling, it differs from that of the instantly claimed invention in that it does not teach taking a family history.
Rich teaches that the family history is the most important tool for diagnosis and risk assessment in medical genetics and promises to serve as a critical element in the use of predictive genetic testing (abstract).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add taking a family history to the methods of treating SAMEC of Bodemer, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add taking a family history to the methods of treating SAMEC, with a reasonable expectation of success, because Rich teaches that taking a family history is the most important tool for diagnosis and risk assessment in medical genetics and promises to serve as a critical element in the use of predictive genetic testing
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622